Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/16/2021 has been entered. Claims 7-12, 14, 16-18, 20-21, 23-24, and 26-28 remain pending in the application. 

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a tracking system” in claim 7, line 3. Interpreted as a field generator 122 and a tracking system processing module 124 for EM tracking or fiber optic device 125 and the tracking system processing module 124 for optical shape sensing, disclosed in [0023], Fig. 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Examiner’s Amendment


The application has been amended as follows: 

In Claim 7, line 6, “when deployed in a volume” has been changed to 
--when configured to be deployed in a volume--.
In Claim 7, line 8, “instruments are deployed in the volume" has been changed to 
--instruments are configured to be deployed in the volume --.
In Claim 7, lines 19-20, “instruments are deployed in the volume" has been changed to 
--instruments are configured to be deployed in the volume --.
In Claim 26, line 2, “instrument deployed in a volume" has been changed to 
--instrument configured to be deployed in a volume --.
In Claim 26, line 6, “instrument is deployed in the volume" has been changed to 
-- instrument is configured to be deployed in the volume --.
In Claim 26, lines 14-15, “instrument deployed in the volume" has been changed to 
-- instrument configured to be deployed in the volume --.




Allowable Subject Matter
Claims  7-12, 14, 16-18, 20-21, 23-24, and 26-28 are allowed over prior art. 

Claims 7, 16, and 26 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination a system and a method as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, a system for dynamic localization of one or more medical instruments, comprising: a tracking system configured to track positions of the one or more medical instruments in a tracking coordinate system; an ultrasound imaging system configured to image the volume when the one or more medical instruments are deployed in the volume in an ultrasound imaging coordinate system, the image of the volume depicting a position of at least one organ in the volume; one or more processors configured to: register the positions of the one or more medical instruments in the tracking coordinate system to the ultrasound imaging coordinate system, control the ultrasound imaging system to generate at least two images including a prior ultrasound image and a current ultrasound image of the volume when the one or more medical instruments are deployed in the volume, the at least two images being separated in time, compute a transformation between the prior and current images in the ultrasound imaging coordinate system by deformably registering from the prior ultrasound image to the current ultrasound image, 
transform: the position in the ultrasound imaging coordinate system of the at least one organ in the volume with the transformation, and the a position of the one or more medical instruments  in the volume with the transformation, and update a treatment plan during treatment of the at least one organ in accordance with the transformed positions of the at least one organ and the one or more medical instruments such that changes over time in the positions of the at 
Prior art fails to anticipate and/or render obvious, either solely or in combination, method for dynamically localizing a medical instrument deployed in a volume comprising: (a) ultrasonically imaging the volume and the medical instrument deployed therein to form a baseline image; (b) segmenting the baseline image to identify contours and locations of a target and organs in the volume; (c) digitizing a position of the medical instrument deployed in the volume with an electromagnetic instrument tracking system and registering the position of the medical instrument to the baseline image; (d) passing the contours and locations of the target and organs and the digitized positions of the medical instrument to a therapy planning system configured to calculate a first treatment position of the medical instrument in the volume to generate an initial treatment plan; (e) treating via the medical instrument at the first treatment position (f) ultrasonically imaging the volume to form a current updated ultrasound image; (g) determining an elastic transform between the baseline image and the updated ultrasound image by elastically registering the baseline image and the updated ultrasound image; (h) with the elastic transform, transforming the contours and the locations of the target and the organs and the digitized position of the medical instrument from the baseline image; (i) passing the transformed contours and locations of the target and organs and the transformed digitized position of the medical instrument to the therapy planning  system for updating the treatment plan; and (j) repeating steps (f-i) to update the treatment plan, as recited in claim 16.

Also, prior art fails to anticipate and/or render obvious, either solely or in combination, a 
system for dynamic localization of a medical instrument deployed in a volume of a patient, comprising: an electromagnetic (EM) tracking system configured to track positions of the 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/AB/Examiner, Art Unit 3793             


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793